Exhibit 10.1
EXECUTION COPY
FIRST AMENDMENT TO ADMINISTRATION AGREEMENT
     This FIRST AMENDMENT to ADMINISTRATION AGREEMENT dated as of August 5, 2009
(this “Amendment”), is entered into by and among (i) GE DEALER FLOORPLAN NOTE
TRUST, a Delaware statutory trust (the “Trust”) and (ii) GENERAL ELECTRIC
CAPITAL CORPORATION, a Delaware corporation, as administrator (the
“Administrator”).
BACKGROUND
     1. The Trust, BNY Mellon Trust of Delaware (f/k/a The Bank of New York
(Delaware)), as trustee (the “Trustee”) and the Administrator are parties to the
Administration Agreement, dated as of August 12, 2004 (the “Administration
Agreement”).
     2. The Trust and the Administrator desire to amend the Administration
Agreement as set forth herein.
AMENDMENTS
     The parties hereto agree as follows:
     SECTION 1. Definitions. As used herein, terms that are defined herein shall
have the meanings as so defined, and terms not so defined shall have the
meanings as set forth in (or by reference in) the Administration Agreement as
amended hereby.
     SECTION 2. Amendment to the Administration Agreement. Each party to this
Amendment that is a party to the Administration Agreement agrees that the
Administration Agreement is hereby amended as follows:
     (a) Section 1(d) is deleted and replaced in its entirety with the
following:
          “(d) Duties with respect to sale of Notes. The Administrator, on
behalf of the Trust, shall perform the administrative duties of the Trust under
any note purchase agreement, loan agreement, underwriting agreement,
certification as to Term Asset-Backed Securities Loan Facility (“TALF”)
eligibility or any undertaking relating to TALF. The Administrator, on behalf of
the Trust, shall monitor the performance of the Trust and shall advise the Trust
when action is necessary to comply with the Trust’s duties under any note
purchase agreement, loan agreement, underwriting agreement, certification as to
TALF eligibility or any undertaking relating to TALF. The Administrator, on
behalf of the Trust, shall prepare for execution by the Trust or shall cause the
preparation by other appropriate persons of all such documents, reports,
filings, instruments, certificates and opinions as it shall be the duty of the
Trust (or Trustee) to prepare, file or deliver pursuant to any note purchase
agreement, loan agreement, underwriting agreement, certification as to TALF
eligibility or any undertaking relating
GEDFT 2009-1: First Amendment to
Administration Agreement

 



--------------------------------------------------------------------------------



 



to TALF. In furtherance of the foregoing, the Administrator, on behalf of the
Trust (or Trustee) shall take all appropriate action that is the duty of the
Trust to take pursuant to such documents.
     SECTION 3. Effectiveness. This Amendment shall become effective, as of the
date first set forth above, when counterparts hereof shall have been executed
and delivered by the parties hereto, and thereafter shall be binding on the
parties hereto and their respective successors and assigns.
     SECTION 4. Binding Effect; Ratification. (a) On and after the execution and
delivery hereof, (i) this Amendment shall be a part of the Administration
Agreement and (ii) each reference in the Administration Agreement to “this
Agreement”, “hereof”, “hereunder” or words of like import, and each reference in
any other Related Document to the Administration Agreement, shall mean and be a
reference to such Administration Agreement as amended hereby.
     (b) Except as expressly amended hereby, the Administration Agreement shall
remain in full force and effect and is hereby ratified and confirmed by the
parties hereto.
     SECTION 5. Governing Law; Miscellaneous. (a) THIS AMENDMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
WITHOUT REFERENCE TO PRINCIPLES OF CONFLICTS OF LAW.
     (b) Headings used herein are for convenience of reference only and shall
not affect the meaning of this Amendment.
     (c) This Amendment may be executed in any number of counterparts, and by
the parties hereto on separate counterparts, each of which shall be an original
and all of which taken together shall constitute one and the same agreement.
Executed counterparts may be delivered electronically.
     SECTION 6. No Recourse. It is expressly understood and agreed by the
parties hereto that (a) this Amendment is executed and delivered by the Trustee,
not individually or personally but solely as trustee of the Trust, in the
exercise of the powers and authority conferred and vested in it, (b) each of the
representations, undertakings and agreements herein made on the part of the
Trust is made and intended not as personal representations, undertakings and
agreements by the Trustee but is made and intended for the purpose of binding
only the Trust, (c) nothing herein contained shall be construed as creating any
liability on the Trustee, individually or personally, to perform any covenant
either expressed or implied contained herein, all such liability, if any, being
expressly waived by the parties hereto and by any Person claiming by, through or
under the parties hereto and (d) under no circumstances shall the Trustee be
personally liable for the payment of any indebtedness or expenses of the Trust
or be liable for the breach or failure of any obligation, representation,
warranty or covenant made or undertaken by the Trust under this Amendment or any
other related documents.

    2   GEDFT 2009-1: First Amendment         to Administration Agreement

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Amendment by their
respective officers thereunto duly authorized as of the date first above
written.

            GE DEALER FLOORPLAN MASTER NOTE TRUST
      By:   BNY Mellon Trust of Delaware,            not in its individual
capacity but solely as           Trustee on behalf of the Trust   

            By:      /s/ JoAnn C. DiOssi         Name:   JoAnn C. DiOssi       
Title:   Vice President   

            GENERAL ELECTRIC CAPITAL CORPORATION,
   as Administrator
      By:      /s/ Thomas A Davidson         Name:   Thomas A Davidson       
Title:   Authorized Signatory     

    S-1   GEDFT 2009-1: First Amendment         to Administration Agreement

 